Exhibit 99.1 EMPLOYMENT AGREEMENT THIS AGREEMENT is effective as of the 3rd day of March, 2017, by and between Interface, Inc. (“Interface”), a Georgia corporation; and Daniel T. Hendrix, a resident of Atlanta, Georgia (“Hendrix”). STATEMENT OF BACKGROUND A. Interface has employed Hendrix as its Chief Executive Officer since 2001, all pursuant to the terms of written employment agreements, the most recent being the Amended and Restated Employment and Change in Control Agreement dated as of January 1, 2008 (the “2008 Agreement”). B. Hendrix also serves as the Chairman of the Board of Directors of Interface (the “Board”). C. Hendrix has announced his intent to retire from his role as Interface’s Chief Executive Officer as of March 3, 2017, but has agreed (i) to continue to provide services to Interface as an employee following his retirement as Chief Executive Officer; and (ii) to remain on the Board and serve as its Chairman following his retirement, subject to his being elected as a director of the Company at each applicable meeting of shareholders throughout the term of this Agreement and elected to continue as Chairman by the Board. D. Hendrix has excelled in the performance of his responsibilities as Interface’s Chief Executive Officer, and the Board believes that retaining the benefits of his business experience; his knowledge of Interface and its industry; and his relationships with Interface’s shareholders, creditors, investment community, regulatory and governmental authorities and other constituents , are of material importance to Interface and its shareholders. E. Interface wishes to retain Hendrix as an employee for the period beginning on March 3, 2017 (the Effective Date), and ending on November 6, 2019, the date Hendrix attains age 65; and Hendrix wishes to remain employed by Interface during such period . F. To that end, the parties agree that the terms and conditions of this Agreement shall govern Hendrix’s employment by Interface for the purposes described herein beginning on the Effective Date, and that on and after the Effective Date this Agreement shall provide the sole terms with respect to the employment, compensation and benefits of Hendrix; and the 2008 Agreement and all prior agreements among the parties regarding these matters shall be of no effect . STATEMENT OF AGREEMENT In consideration of the mutual promises contained in this Agreement and other good and valuable consideration, the sufficiency of which hereby is acknowledged, Interface and Hendrix agree as follows: 1. Employment Status . From and after the Effective Date, Interface agrees to employ Hendrix and Hendrix agrees to serve as an employee of Interface, with the duties and responsibilities, and pursuant to the terms, set forth in this Agreement. 2. Term . Unless terminated sooner pursuant to the terms of Section 5, the term of Hendrix’s employment under this Agreement will be for a term commencing as of the Effective Date and terminating on November 6, 2019 (the “Term”). 3. Duties and Authority . (a) Responsibilities . During the Term, Hendrix’s duties and responsibilities will primarily consist of (i) advising the person serving in the role of Interface’s Chief Executive Officer, (ii) serving as liaison between Interface management and the Board, (ii) providing policy level consultation to Interface management, (iv) making appearances and speeches regarding Interface and its sustainability mission, (v) performing miscellaneous investor and government relations activities from time to time, and (vi) performing such duties as are set forth in the Interface By-Laws with respect to his position. In addition, during the Term, Hendrix shall serve as non-executive Chairman of the Board and, as such, shall be considered a non-executive officer of Interface. Hendrix’s duties and responsibilities will also include such other or additional duties as may from time to time be assigned to him by the Board or any duly authorized committee thereof . Hendrix will obey the lawful directions of the Board and any duly authorized committee thereof, and will use his best efforts to promote the interests of Interface and to maintain and promote the reputation thereof. (b) Time Commitment . Interface and Hendrix reasonably anticipate that, as of the Effective Date and during the Term, Hendrix’s level of bona fide services (i) will decrease to 49% or less of the average level of bona fide services that he performed over the immediately preceding 36-month period (the “Average Trailing 36-Month Level”), but (ii) will remain at a level that is more than 20% of the Average Trailing 36-Month Level. During the Term, Interface and Hendrix will continue to monitor his anticipated level of bona fide services to determine whether, at any time, such anticipated level decreases to 20% or less of the Average Trailing 36-Month Level. (c) Standards . While employed hereunder, Hendrix will devote his best efforts, skills and attention to the affairs of Interface in order that he will faithfully perform his duties and obligations hereunder. Hendrix will fulfill his duties and responsibilities as described in this section in a reasonable and appropriate manner in light of the policies and practices of Interface and applicable laws and regulations. Hendrix will observe and fulfill proper standards of responsibility attendant upon his service and role . (d)Avoidance of Conflicts . During the Term, Hendrix will not engage in any outside business or other activity detrimental to, or competitive with, the interests of Interface, but otherwise may (i) engage in other businesses or activities, (ii) make personal, passive investments of his own funds, (iii) participate in customary civic and charitable activities, and (iv) serve on the boards of directors of other public or private companies. Notwithstanding the foregoing, Hendrix may not have any financial interest in any competitor of Interface; provided, Hendrix may have such investments in his personal investment portfolio as long as he is the registered owner of less than 2 percent of the outstanding stock or securities of any such competitor of Interface, and such stock or securities are registered and publicly traded on a national stock exchange of any country. 2 (e) Location . The parties agree that during the Term, Hendrix will be based in Atlanta, Georgia, and may only be reassigned to another location that is mutually acceptable to Interface and Hendrix . 4. Compensation and Benefits . Subject to the terms of this Agreement, Interface will pay Hendrix, and Hendrix accepts as full compensation for all services to be rendered to Interface pursuant to this Agreement, the compensation and benefits described in this section below . (a) Annual Base Salary . During the month of March 2017, Hendrix will continue to receive the same level of base salary as was in effect on March 1, 2017. Effective as of April 1, 2017, Hendrix’s base salary (“Annual Base Salary”) as of the Effective Date will be at the rate of (i)$240,000 per year. Such base salary shall be payable in accordance with Interface’s standard payroll practices and policies, subject to such withholdings as required by law or as otherwise permissible under such practices or policies of Interface. The Compensation Committee of the Board (the “Compensation Committee”) may, but is not required to, review Hendrix’s Annual Base Salary from time to time during the Term, with a view to ascertaining the adequacy or appropriateness thereof, and the Compensation Committee may increase Hendrix’s Annual Base Salary from time to time if, in the opinion of the Compensation Committee, such an increase is justified. During the Term, Hendrix shall not be entitled to receive any annual or quarterly cash retainers, meeting fees, or other director compensation, available to other directors serving on the Board. (b) Bonuses and Other Incentive Compensation . Effective April 1, 2017, Hendrix will not be entitled to participate in short-term annual incentive programs applicable to Interface’s other employees and will not be eligible to receive any other cash bonuses under any other incentive or other compensation plans or arrangements of Interface . Notwithstanding the foregoing, Hendrix will be entitled to receive a prorated portion ( i.e. , 25%) of the 2017 annual incentive plan award that he would have received if he had remained employed as Chief Executive Officer and eligible for annual incentive plan for all of 2017; provided, the amount of such award payment will be subject to the achievement of Interface 2017 performance objectives. (c) Equity Compensation . Hendrix will retain the equity awards granted to him before the Effective Date pursuant to their terms, but will not be eligible to receive any other equity awards during the Term. (d) 401(k) Plan . As long as he remains employed, Hendrix will be eligible to participate in 401(k) plan that is maintained by Interface for its active employees generally. (e) Group Medical Plan. (i) Coverage under Interface Group Medical Plan . Hendrix and his spouse will also remain eligible to participate in the group medical plan maintained by Interface for its active employees generally, all in accordance with and subject to the terms and conditions of such plan. 3 (ii) Coverage Through End of Term . If Hendrix and his spouse remain eligible for the Interface group medical plan through the end of the Term, then Hendrix shall apply for Medicare no later than the first day of the calendar month in which he will attain age 65, which will allow Hendrix and his spouse to be eligible for continued coverage under COBRA after the term for 18 and 36 months, respectively. (iii) Coverage Ends Before the End of the Term . If for any reason during the Term Hendrix and his spouse do not remain eligible for the Interface group medical plan, Hendrix shall be allowed to elect continued coverage under COBRA for himself and his spouse, with Hendrix paying (on an after-tax basis) the amount an active employee pays for such coverage, and Interface paying the remainder of such cost of coverage. If COBRA ends before Hendrix becomes covered by Medicare, Interface will either (A) allow Executive and his spouse to continue on Interface’s group medical benefits (as if they were still covered by COBRA), or (B) to the extent permitted by law, provide Hendrix and his spouse with a fully-insured individual insurance policy, with either of such coverages to extend (i) for Hendrix, until he becomes eligible for Medicare; and (ii) for Hendrix’s spouse, until she becomes eligiblefor Medicare. For either type of post-COBRA coverage, Hendrix will pay (on an after-tax basis) the amount an active employee would pay for similar coverage on an after-tax basis, and Interface will pay the remainder of the cost of that coverage. For continued, post-COBRA coverage under the Interface self-insured group medical plan, Interface will report the total amount of its payments as taxable income on Hendrix’s Form W-2. For coverage under the individual medical insurance policy covering Executive and his spouse, the amount paid by Interface will be on a tax-free basis. However, in the event the tax or other laws change such that these payments and benefits, if continued or taxed in the above manner or under then current law, would have a materially adverse impact on Interface or Hendrix, Interface may determine alternative means to tax or provide continued coverage for Hendrix and his spouse during the period the benefits provided above would have been in effect. (f) Non-Medical Group Welfare Plan . Hendrix and his spouse will also remain eligible to participate in the health and welfare plans (other than the group medical plan, which is addressed in subsection (e) above) maintained by Interface for its active employees generally, all in accordance with and subject to the terms and conditions of such plans. (g) SalaryContinuation Agreement . As Hendrix’s anticipated level of service will decrease as of the Effective Date to 49% or less of the Average Trailing 36-Month Level, he will have a “separation from service” as such term is defined, for purposes of Section 409A of the Internal Revenue Code of 1986, as amended (“Code Section 409A”), in the Salary Continuation Agreement between Hendrix and Interface (the “SCA”). Pursuant to the terms of the SCA, which shall remain in effect until all vested amounts are paid under the terms of the SCA to Hendrix or his beneficiary, his payments under that agreement will commence upon the first day of the calendar month following the 6-month anniversary of the Effective Date. 4 (h) Split Dollar Insurance Agreement . As Hendrix’s anticipated level of service will remain as of the Effective Date above 20% of the Average Trailing 36-Month Level, he will not have a “separation from service” as such term is defined, for purposes of Code Section 409A, in the Split Dollar Insurance Agreement between Hendrix and Interface (the “Split Dollar Agreement”), such that such agreement shall continue in effect after the Effective Date and until such agreement terminates pursuant to its terms following Hendrix’s separation from service under that agreement. (i) Nonqualified Savings Plans . As Hendrix will continue as an employee of Interface and his anticipated level of service will remain as of the Effective Date above 20% of the Average Trailing 36-Month Level, he will not have a termination of employment for purposes of the Nonqualified Savings Plan I nor will he have a “separation from service” as such term is defined, for purposes of Code Section 409A, in the Nonqualified Savings Plan II. Therefore, his participation in those plans will continue, subject to the terms of such plans. (j) Vacationsand Holidays . Hendrix will be entitled to vacation (a minimum of 5 weeks per year), other paid or unpaid time off, leaves of absence , and holidays, as may be provided in accordance with Interface’s policies for other administrative coworkers or as the Board otherwise may approve. (k) Business Expenses . Hendrix will have a right to be promptly reimbursed for his reasonable and appropriate business expenses that he actually incurs in connection with the performance of his duties and responsibilities under this Agreement in accordance with Interface’s expense reimbursement policies and procedures applicable to executive officer employees . In any event, expense reimbursements hereunder will be paid within 30 days after Hendrix submits evidence of such reimbursable expense(s) to Interface . 5. Termination . Hendrix’s employment with Interface may be terminated as follows: (a) Voluntary Termination Without Good Reason . (i) Termination . Hendrix may voluntarily terminate his employment hereunder without Good Reason (as defined below) at any time during the Term, effective as of the end of the 90-day period beginning on the date Hendrix provides Interface with a signed, written notice of his termination; provided, in its sole discretion Interface may accept such resignation effective as of an earlier date , and pay in lieu of waiting for passage of the 90-day notice period, pay Hendrix the Annual Base Salary that would have been paid to him if he had remained employed through the end of such 90-day notice period. The date of Hendrix’s termination of employment as an employee of Interface, which results in a separation from service (within the general meaning of Code Section 409A), is hereinafter referred to as his “Termination Date .” (ii) Payments and Benefits . If Hendrix voluntarily terminates his employment hereunder without Good Reason and this termination results in Hendrix having a Separation from Service , Interface will pay to Hendrix only (A)his Annual Base Salary earned through the Termination Date , and (B) to the extent provided under the terms of any benefit plan , the vested portion of any benefit under such plan earned through the Termination Date. Hendrix’s right to unvested and vested equity awards, if any, will remain governed by the terms and conditions of the appropriate equity plan and the underlying award agreements. 5 (b) Voluntary Termination With Good Reason . (i) Termination . Hendrix may voluntarily terminate his employment hereunder with Good Reason (as defined below) at any time during the Term, effective as of the end of the 30-day period beginning on the date he provides Interface with a signed, written notice of his termination; provided, in its sole discretion Interface may accept such resignation effective as of an earlier date and, in lieu of waiting for passage of the 30-day notice period , pay Hendrix the Annual Base Salary that would have been paid to him if he had remained employed through the end of such 30-day notice period. (ii) “Good Reason”. For purposes of this Agreement, the phrase “Good Reason” means any of the following conditions, which remains uncured after the expiration of 30 days following the delivery of written notice of suchcondition to Interface by Hendrix, with respect to which he terminates employment within 12 months after the initial existence of the condition, to the extent there is a material negative change in Hendrix’s employment relationship with Interface: (A)a material breach of the terms of this Agreement by Interface; (B)the Board appointing someone other than Hendrix to serve as Chairman of the Board other than for Just Cause (as defined below); (C)Interface materially reducing Hendrix’s rate of Annual Base Salary below the level in effect immediately before such reduction; (D)Interface materially reducing the level of employee benefits and perquisites below the level provided for by the terms of Sections 4, other than as a result of an amendment or termination that is applicable to all Interface coworkers or officers; (E)a relocation of Hendrix’s principal office from Atlanta, Georgia, without Hendrix’s consent; or (F)Hendrix ceasing to be a member of the Board, due to resignation or otherwise, as a result of failing to receive a majority of the votes cast in any shareholder meeting in which directors are elected. (iii) Paymentsand Benefits . If Hendrix voluntarily terminates his employment hereunder with Good Reason before the end of the Term resulting in a Separation from Service, Hendrix will be entitled to receive the following compensation and benefits: (A)
